Citation Nr: 0910552	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the left 
knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the right ankle.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) 
following an August 2008 Remand from the United States Court 
of Appeals for Veterans Claims (CAVC) regarding a Board 
decision rendered in August 2007.  This matter was originally 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Veteran had a hearing before the 
Board in August 2004 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In August 2007, the Board found the preponderance of the 
evidence to be against the Veteran's claims of entitlement to 
initial ratings greater than 10 percent for both a right 
ankle disability and left knee degenerative joint disease 
(DJD).  In denying the claims, the Board cited to VA 
examination results from October 2001, October 2002, August 
2003 and March 2006, as well as voluminous VA outpatient 
treatment records and private treatment records.  These 
records indicated both in-service injury to the right ankle 
and left knee as well as post-service injuries.  Treatment 
for the right ankle was noticeably scarce whereas the left 
knee had a more complicated medical history. 

The Veteran complained of left knee pain in 1981, during 
service, allegedly due to a 1979 baseball injury.  The 
initial injury is not well-documented in the service 
treatment records, but reference to the past injury is noted 
several times.  After service, the treatment records are 
silent as to any left knee complaints, treatment or diagnoses 
until December 2000 where the Veteran suffered a significant 
occupational left knee injury.  Thereafter, the Veteran 
underwent two arthroscopy surgeries in February 2001, which 
unfortunately resulted in an infection and further 
complications.  In regard to his left knee, the Veteran has 
been diagnosed with DJD, arthritis and internal derangement 
of the left knee, including a torn posterior horn of the 
medial meniscus.  In 2001, the Veteran was noted to have 
joint effusion and swelling whereas more recent records, to 
include the most recent 2006 VA examination, found no 
objective evidence of joint effusion, locking or instability.

Based on this evidence, the RO made clear in a March 2004 
rating decision that the Veteran's left knee DJD was service-
connected, but residuals from the post-service December 2000 
injury, to include internal derangement of the left knee and 
torn medial meniscus, were not service-connected.  The Board, 
in denying the increased rating claim for the left knee, did 
not specifically separate out service-connected disabilities 
from non-service-connected disabilities.  Mittleider v. West, 
11 Vet.App. 181, 182 (1998).  Rather, the Board denied an 
increased rating finding the most recent evidence indicated 
no objective evidence of joint effusion, locking or 
instability.  Similarly, for the right ankle, the most recent 
medical evidence, namely the March 2006 VA examination, 
indicated only slight limitation of motion and chronic ankle 
pain.  The x-rays at that time did not even confirm arthritis 
or DJD of the right ankle.  Accordingly, the Board found no 
rating higher than 10 percent warranted for the right ankle 
disability.

The Veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  In August 2008, 
the Court issued an order granting a joint motion for remand, 
specifically vacating the August 2007 Board decision and 
remanding the Veteran's claims for further development.  The 
joint remand indicated the Board's analysis did not 
sufficiently consider whether an increased rating was 
warranted for either disability based on extra-schedular 
considerations outlined in 38 C.F.R. § 3.321 or based on 
functional loss due to pain as outlined in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The joint remand further indicated, 
specifically in regard to the left knee issue, the Board did 
not sufficiently consider the applicability of Diagnostic 
Code (DC) 5258, for cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint, especially in light of 2001 treatment records 
indicative of joint effusion. 

In regard to the left knee, the Board, in its August 2007 
decision, declined to apply DC 5258 based on the most recent 
medical evidence failing to objectively observe "locking" 
or joint effusion.  It was also made clear by the RO during 
the pendency of this appeal that the Veteran's other left 
knee disabilities are not part of his service-connected 
rating.  As explained in the decision, the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case." Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  At that time, the Board found DC 5003 to be 
more appropriate.

The Board notes, however, the most recent VA examination for 
both disabilities was afforded to the Veteran in March 2006, 
three years ago.  The treatment records at that time 
indicated the possibility of a total knee replacement.  The 
Board further notes the range of motion indicated in the 
March 2006 examination for the right ankle is significantly 
different than past range of motion results for the right 
ankle in prior examinations.  

In light of the CAVC August 2008 order, the lapse of time, 
the disparity in objective findings for both disabilities in 
the medical records, and the indication of possible surgical 
treatment since the last VA examination, additional VA 
examinations are needed to provide an accurate picture of the 
claimed disabilities at issue on appeal. 38 C.F.R. §§ 3.326, 
3.327.   

The VA examination(s) will undoubtedly provide additional 
medical evidence regarding the Veteran's claims, to include 
what specific left knee disabilities are related to his in-
service injury versus the post-service December 2000 injury.  
The RO is instructed, in accordance with the CAVC August 2008 
order, to consider whether an increased rating is warranted 
in light of Deluca factors, extra-schedular considerations or 
the applicability of DC 5258. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from December 2005 to the 
present.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records should be made since the evidence may not 
be currently complete.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in Richmond, 
Virginia from December 2005 to the present 
and from any private sources.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
to ascertain the severity of his service-
connected left knee disability and right 
ankle disability.  The examiner is asked 
to specifically render a decision 
regarding what specific left knee 
disability(ies) are related to his in-
service injury versus his post-service 
December 2000 injury.  If possible, the 
examiner is asked to separate out what 
manifestations are attributable to his 
service-related disabilities versus his 
non-service-related disabilities.

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made, to include the 
CAVC order and Joint Motion. 

All pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  In this regard, 
range of motion studies should be 
completed.  In addition, the examiner 
should determine whether the left knee and 
right ankle exhibits weakened movement, 
excess fatigability, or incoordination 
which is attributable to the service-
connected disabilities only.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional loss 
of range of motion or favorable, 
intermediate or unfavorable ankylosis.  
The examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left knee or right ankle is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  In other words, application of 
38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In addition, with 
regard to the left knee, commentary should 
be provided as to whether there is 
objective evidence of recurrent 
subluxation, lateral instability, 
dislocated semilunar cartilage with 
frequent episodes of "locking," pain, 
and effusion into the joint and whether 
these manifestations are attributable to a 
service-connected disability.

3.  Thereafter, readjudicate the Veteran's 
claims clearly considering the 
applicability of extra-schedular 
considerations or alternative diagnostic 
codes, to include DC 5258 and 5003.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, 
which includes notice and consideration of 
the rating criteria under 5258 and extra-
schedular considerations, and they should 
be given an opportunity to respond, before 
the case is returned to the Board.  An 
appropriate period of time should be 
allowed for response. 

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment.

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

